DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 3-12 are pending in the application.
	In Applicant’s response filed 19 October 2021, claims 1-2 were canceled and claims 3 and 6-7 were amended.  These amendments have been entered.

Drawings
The drawings were received on 19 October 2021.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Otto Zsigmond (Reg. No. 56,312) on 02 November 2021.

The application has been amended as follows: 



Claim 10 was amended as follows:
--10.  The apparatus as claimed in any one of claims 3-5, further including an aperture disposed within the base member for receiving a fastener for attaching the connecter base to one of the upper or lower surfaces of the balustrade.--

Previously withdrawn claims 11-12 were rejoined. 

Claim 11 was amended as follows:
	--11.  The apparatus as claimed in any one of claims 3-5, further comprising an angle adaptor having a second top surface suitable for receiving the connector base and an angled second bottom surface configured to mount onto one or both of the upper [[or]]and lower surfaces of the balustrade in a manner to vertically orient the baluster within the balustrade.--

Claim 12 was amended as follows:
	--11.  The apparatus as claimed in claim 11, further comprising a second void in the bottom surface of the connector base and a projection on the second top surface that is complementary to the second void to provide a locking fit between the connector base and the angle adaptor.--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the response filed 19 October 2021, claim 3 was amended to be in independent form and to incorporate the limitations of previous claims 1 and 2.  As discussed in the previous Office Action mailed 19 May 2021, claim 3 is considered allowable for the following reasons: 
wall ends that are a distance apart that is less than a cross-sectional width of the baluster end such that the wall ends releasably capture the baluster end as it is slid laterally between the wall ends into a space defined by the wall.”  Neither Sneith, Green, nor any of the other prior art devices of record teach or disclose such a feature.  
While Sneith does disclose that the wall (collar 4; see Fig. 4) has wall ends (the free ends of side walls 24) that are spaced a distance apart, the distance is not less than the cross-sectional width of the baluster (14) end.  Rather, the baluster (14) is allowed to freely enter the interior area (26) when it is laterally set in place in the connector base (20).  After the baluster has been inserted in place in the interior area (26), a screw (42; Fig 2) may be put in place to lock the baluster end in place.  Other disclosed embodiments employ an attachable clip (150, 350) to lock the baluster in place. 
As a further example, Bennette (US Patent 8,424,850) does disclose a connector base (40) having a wall (54) that has wall ends (near ref. nos.  40, 60; Fig. 4) that are spaced a distance apart; however there is no suggestion in the reference that the distance apart is less than the cross-sectional width of the baluster (52).  
In addition, it would not have been obvious to modify either of these devices in such a manner since there would have been no teaching, suggestion, or motivation from the prior art to do so.  For at least these reasons, claim 3 is considered to be allowable over the prior art of record.  
The remaining dependent claims are considered allowable at least due to their dependence from claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678